DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021, 02/16/2022, 05/05/2022 and 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/05/2021 are deemed acceptable for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosworth et al. (US 20190090800 A1), hereinafter Bosworth.

Regarding claim 1, Bosworth teaches a control and monitoring device for a vehicle with a controllable device, wherein the vehicle is operated by a vehicle operator wearing a personalized wearable device, wherein the monitoring device comprises:
	a wireless radio transmitter and receiver unit that is adapted for communicating with the personalized wearable device of the vehicle operator (Fig. 1b and [0070] “The subsystems may communicate with one another through software and/or hardware interfaces 156 using wired and/or wireless communication protocols and hardware”); and
	a vehicle management system (Fig. 1C; 136) that is adapted to send alert information to the personalized wearable device via the wireless radio transmitter and receiver unit (Fig. 6, [0096] “The human-machine interface 126 may employ, for example, a tablet computer, a laptop computer, a smart phone, head mounted display, or combination thereof”. [0105] “The HMI system 104 may give visual and auditory alerts to direct the pilot's attention to unattended checklist items”)) and to receive status information from the personalized wearable device via the wireless radio transmitter and receiver unit (Fig. 6 and [0098] “the HMI system 104 may receive status information from a subsystem via the core platform 102, while sending to the core platform 102 mode commands generated by the HMI system 104 or input by the pilot. The pilot may be remote (e.g., on the ground or in another aircraft) or on-board (i.e., in the aircraft). Thus, in certain aspects, the HMI system 104 may be remotely facilitated over a network via communication system 122”)  , wherein the status information comprises at least one of preferred workspace settings of the vehicle operator or health- related information about the vehicle operator ([0101] “the aircrew health monitoring system 160 via the aircrew health application 336”), and wherein the vehicle management system controls the controllable device based on the at least one of the preferred workspace settings or the health- related information ([0219] “if the analysis system 922 determines the situation requires immediate action (e.g., in response to the aircraft state and/or the pilot's physical condition), the aircraft may enter an autopilot mode to prevent a catastrophic end (e.g., initiate a landing procedure or descend-and-loiter procedure)”);
	wherein the control and monitoring device further comprises a usage monitoring system that monitors a current usage of the vehicle and communicates the current usage to the vehicle management system (Fig. 2 and [0065] “the pilot (e.g., a human pilot or operator) may be continuously informed through an intuitive human-machine interface operatively coupled with the aircrew automation system. That is, the aircrew automation system may provide real-time information and/or feedback to the pilot. For example, the aircrew automation system may indicate a state of the aircraft relative to the procedure being accomplished”), wherein the vehicle management system, compares the current usage from the usage monitoring system with a planned usage and a safe domain of usage of the vehicle ([0182] the perception system 106 may observe the actions of the aircrew automation system 100 during steps 704 through 716 to check items off a contingency checklist (e.g., to ensure that the aircrew automation system 100 has performed the necessary actions) as they occur, or shortly thereafter”), and, upon a detection of a deviation of the current usage from the planned usage or upon a detection of an exceedance of the current usage beyond the safe domain of usage of the vehicle directs the wireless radio transmitter and receiver unit to send the alert information to the personalized wearable device ([0182] “In the event that a step is not observed by the perception system 106, subject to operator settings, the perception system 106 may communicate with the core platform 102 to communicate to the actuation system 108 that the step was not performed correctly (or at all)”. [0093] “If an anomaly is detected, the contingency operation application 220 informs and interacts with the pilot via the HMI system 104 and ultimately executes the necessary procedure(s) to respond to the anomaly”).

Regarding claim 2, Bosworth teaches the control and monitoring device of claim 1, wherein the controllable device comprises an adjustable workspace for the vehicle operator, wherein the status information comprises the preferred workspace settings ([0102] “aircrew automation settings”), and wherein the vehicle management system directs adjustment of the adjustable workspace based on the preferred workspace settings ([0103] “edit settings of the aircrew automation system”).

Regarding claim 6, Bosworth teaches the control and monitoring device of claim 1.
	 wherein the vehicle management system directs at least one of a vehicle operating system, a flight control computer, an automatic flight control system, or an autopilot to either accept and execute or refuse and ignore flight control inputs from the vehicle operator based on the status information from the personalized wearable device ([0064] “if the system determines the pilot is incapacitated or otherwise unable to control the aircraft, the system can control the aircraft to enter into an emergency mode, initiate an automated landing procedure, etc. In an example, the system can control the aircraft to fly at a lower altitude and loiter until the pilot's health condition returns to normal and/or until a remote or automated pilot can take control of the aircraft”. [0151] “the auto-landing procedure may be terminated or cancelled if the health controller 602 determines in error that the aircrew member is incapacitated. To validate termination of the auto-landing procedure, the health controller 602 may require a termination input from an aircrew member who is not the aircrew member that was determined to be incapacitated”).

Regarding claim 7, Bosworth teaches the control and monitoring device of claim 1, further comprising:
	a vehicle monitoring system that monitors the vehicle and sends associated monitored information about the vehicle to the vehicle management system, wherein the vehicle management system, assesses the associated monitored information from the vehicle monitoring system, and, upon a detection of a safety-critical event, directs the wireless radio transmitter and receiver unit to send the alert information to the personalized wearable device ([0166] “During cruise, the aircrew automation system 100 continues to visually monitor all cockpit displays, constantly comparing engine and aircraft performance against expected values and alerting the pilot to any deviations”).

Regarding claim 8, Bosworth teaches the control and monitoring device of claim 7, wherein the alert information causes the personalized wearable device to create cues in order to alert the vehicle operator about the deviation of the current usage from the planned usage or about the detection of the exceedance of the current usage beyond the safe domain of usage of the vehicle ([0105] “The HMI system 104 may give visual and auditory alerts to direct the pilot's attention to unattended checklist items”).

Regarding claim 9, Bosworth teaches the control and monitoring device of claim 1, wherein the status information about the vehicle operator comprises the health-related information, and wherein the control and monitoring device is further adapted to determine whether the vehicle operator is unfit for safely operating the vehicle based on at least one of the health-related information ([0021] “the pilot monitoring system is configured to determine whether the pilot is incapacitated based at least in part on the behavioral state for the pilot”,  [0028] “the method further comprises the step of performing an emergency descent procedure as a function of the determined incapacitation level, wherein, during the emergency descent procedure, the automation system is configured to navigate the aircraft, via the actuation system, to a predetermined airspeed and a predetermined altitude”) or a current workload of the vehicle operator.

Regarding claim 10, Bosworth teaches the control and monitoring device of claim 9, wherein the vehicle management system directs a vehicle operating system to initiate autonomous operation of the vehicle in response to determining that the vehicle operator is unfit for safely operating the vehicle ([0028] “the method further comprises the step of performing an emergency descent procedure as a function of the determined incapacitation level, wherein, during the emergency descent procedure, the automation system is configured to navigate the aircraft, via the actuation system, to a predetermined airspeed and a predetermined altitude”).

Regarding claim 11, Bosworth teaches the control and monitoring device of claim 10, further comprising:
	a communication device, wherein the vehicle management system informs a remote surveillance station via the communication device that autonomous operation of the vehicle has been initiated in response to determining that the vehicle operator is unfit for safely operating the vehicle ([0222] “If the pilot's fitness is determined to be other than normal (e.g., red 964, yellow 966) the pilot may be prompted by the system 900 (e.g., via HMI and/or other GUI) to confirm the machine-determined state of the pilot's condition … [0223] “In some embodiments, an alert may be sent via the communication system to ground station, in step 972. Additionally or alternatively, actions can be taken if the pilot fails to confirm the request in step 970. As shown in step 974, the ground crew may take over to remote control the aircraft”).

Regarding claim 12, Bosworth teaches the control and monitoring device of claim 9, wherein the vehicle is further operated by an additional vehicle operator wearing an additional personalized wearable device, and
	wherein the control and monitoring device further comprises:
		first and second radio frequency identification or wireless near field communication units, wherein the first radio frequency identification or wireless near field communication unit is adapted for identifying and communicating with the personalized wearable device of the vehicle operator, and wherein the second radio frequency identification or wireless near field communication unit is adapted for identifying and communicating with the additional personalized wearable device of the additional vehicle operator (Fig. 6 and [0134] “aircrew health monitoring system 160 to monitor one or more physiological states and/or behavioral states of the aircrew (e.g., the primary pilot/captain, co-pilot, etc.). The aircrew health monitoring system 160 may be operatively coupled with, inter alia, the core platform 102 (which is coupled to other subsystems, such as flight control system 116), the HMI system 104, and the perception system 106”).

Claim 14 is a vehicle (taught by Bosworth ([0010] “an aircraft”) comprising the control and monitoring device of claim 1. The limitations are substantially the same therefore rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Zender et al. (US 20210094492 A1), hereinafter Zender.

Regarding claim 3, Bosworth teaches the control and monitoring device of claim 2.
	Bosworth does not teach wherein the adjustable workspace comprises a pedal, a seat, and at least one motor, and wherein the vehicle management system directs the at least one motor to adjust a position of the pedals relative to the seat based on the preferred workspace settings.

	Zender teaches wherein the adjustable workspace comprises a pedal, a seat ([003] “in-car personalization systems” cars are understood as vehicles that have seats and pedals), and at least one motor, and wherein the vehicle management system directs the at least one motor to adjust a position of the pedals relative to the seat based on the preferred workspace settings ([0049] “settings can be applied based on the granularity of the occupant recognition level. As seen in FIG. 2, some settings and preferences can be applied solely to the driver position/identification, while others can be applied to the driver position/identification and other passenger position/identification. For example, electrically adjustable seat positions and air conditioning settings can be applied to both the driver and other occupants” moving the seat is understood as positioning the pedals relative to the seat.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vehicle personalization system of Zender in the vehicle of Bosworth. One of ordinary skill in the art would have been motivated to allow application of personalized settings (Zender [0005] ).

Regarding claim 4, Bosworth teaches the control and monitoring device of claim 2.
	Bosworth does not teach wherein the adjustable workspace comprises at least one display, and wherein the vehicle management system directs configuration of the at least one display and selects the information displayed on the at least one display based on the preferred workspace settings.
	
	Zender teaches wherein the adjustable workspace comprises at least one display, and wherein the vehicle management system directs configuration of the at least one display and selects the information displayed on the at least one display based on the preferred workspace settings ([0049] “infotainment settings can be applied so that different levels of “access” can be applied, such as content restrictions based on child recognition”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vehicle personalization system of Zender in the vehicle of Bosworth. One of ordinary skill in the art would have been motivated to allow application of personalized settings (Zender [0005] ).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Pinkelman et al. (US 20180345889 A1), hereinafter Pinkelman.

Regarding claim 5, Bosworth teaches the control and monitoring device of claim 1.

	Bosworth does not teach wherein the status information further comprises identifying information about the vehicle operator, and wherein the vehicle management system directs the controllable device to grant or deny the vehicle operator access to the vehicle based on the identifying information about the vehicle operator.

	Pinkelman teaches wherein the status information further comprises identifying information about the vehicle operator, and wherein the vehicle management system directs the controllable device to grant or deny the vehicle operator access to the vehicle based on the identifying information about the vehicle operator ([0032] “the vehicle can identify the remote control device (and thus the user) and the user's adjustment preferences may be retrieved from the database and used to adjust one or more accommodation devices”. [0003] “the driver unlocks the vehicle using his/her key fob with which the accommodation profile is associated”. [0004] “Remote control device 112 can be used to automatically open a door to vehicle 100, remotely start the engine of vehicle 100, lock the vehicle, etc”. Identified user can operate the vehicle, non-identified user cannot).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to control access to the vehicle as taught by Pinkelman in the vehicle of Bosworth. One of ordinary skill in the art would have been motivated so that “Upon nearing vehicle 100 or upon opening a door to vehicle 100 using a remote control device 112, the vehicle can identify the remote control device (and thus the user) and the user's adjustment preferences may be retrieved from the database and used to adjust one or more accommodation devices” (Pinkelman [0032] ).

Claim(s) 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Elliott et al. (US 20160303405 A1), hereinafter Elliott.


Regarding claim 13, Bosworth teaches the control and monitoring device of claim 12.
	Bosworth does not teach wherein the vehicle management system, in response to determining that the vehicle operator is unfit for safely operating the vehicle, directs the second radio frequency identification or wireless near field communication unit to send additional alert information to the additional personalized wearable device that causes the additional personalized wearable device to create cues in order to alert the additional vehicle operator to the fact that the vehicle operator is unfit for safely operating the vehicle.

	Elliott taches wherein the vehicle management system, in response to determining that the vehicle operator is unfit for safely operating the vehicle, directs the second radio frequency identification or wireless near field communication unit to send additional alert information to the additional personalized wearable device that causes the additional personalized wearable device to create cues in order to alert the additional vehicle operator to the fact that the vehicle operator is unfit for safely operating the vehicle ([0058] “the controller is coupled to the in-dash control instrumentation such that alerts concerning a pilot's saturation level, pulse or respiration rate are presented on the instrument panel to a co-pilot”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send alerts of the operator’s health status to another operator’s device. One of ordinary skill in the art would be motivated so that “the co-pilot may be alerted to a compromised health condition of the pilot” (Elliott [0058]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668